Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


 2008 Dodge Charger Vin:                                Appeal from the 5th District Court of Cass
 2B3KA33G08H107980, Texas License No.                   County, Texas (Tr. Ct. No. 18C274).
 KSP3489, Appellant                                     Memorandum Opinion delivered by Chief
                                                        Justice Morriss, Justice Burgess and Justice
 No. 06-19-00048-CV         v.                          Stevens participating.

 The State of Texas, Appellee



       As stated in the Court’s opinion of this date, we find that the motion of the appellant to
dismiss the appeal should be granted. Therefore, we dismiss the appeal.
       We further order that the appellant pay all costs of this appeal.


                                                       RENDERED SEPTEMBER 24, 2019
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk